Citation Nr: 0533783	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-22 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to August 
1975.  The veteran died in January 1998.  The appellant is 
advancing her appeal as the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years following his discharge 
from active duty, and the veteran's prostate cancer was not 
otherwise causally related to service or to any herbicide 
exposure therein.

2.  According to the certificate of death, the veteran died 
in January 1998 due to adenocarcinoma of the stomach, and 
metastases to the liver.  The interval between onset and 
death was reported to be two months.

3.  At the time of the veteran's death, service connection 
was in effect solely for cervical spine arthritis.

4.  The veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor was it caused or aggravated by a service-
connected disability, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 
(2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2002 and May 2004 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in June 1998, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in January 2002 
and May 2004.  Additionally, the appellant was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and personnel records; 
private treatment records from Michael J. Johnson, M.D., 
Korina R. Bersentes, M.D., and Lee McNeely, M.D.; and lay 
statements from Lou Tuttle and Terrence Carroll.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Back ground

The veteran served with the United States Navy from May 1952 
to August 1975 aboard the USS Mount McKinley. Upon entry, a 
June 1952 examination, noted that the veteran suffered from 
an atrophied right testicle, post mumps, not considered 
disabling.  The veteran experienced difficulties urinating in 
January 1975 this was attributed to benign prostatic 
hypertrophy.  The veteran's April 1975 discharge examination 
also noted a benign prostatic hypertrophy, but there were no 
complaints of a stomach disorder.  

In September 1998 and March 2002, the service department 
verified the presence of the USS Mount McKinley in Vietnam 
waters from September 26, 1964, to September 29, 1964; 
November 4, 1964, to November 7, 1964; November 19, 1964 to 
December 1, 1964;  December 27,1964, to January 12, 1965; and 
from January 28, 1965 to January 31, 1965.  

The veteran's personnel records from June 1964 to March 1965  
revealed that the ship deployed in the WESTPAC as Flagship 
for COMPHIBFORSEVENT HFLT and CG, 9th MEB; wherein the 
veteran served as supply officer.  The ship participated in a 
contingency operation in the South China Sea from November to 
January.  During this period, it made operational visits to 
Bangkok, Singapore, Kaohsing and Hong Kong.  From March 1965 
to June 1965, the veteran partook in an instructor 
development course and orientation and served as an 
instructor in the Financial Management Area.  The veteran's 
personnel records contained no indication that the veteran 
was ever physically in Vietnam.

In support of his claim for service connection for prostate 
cancer the veteran submitted a letter dated September 21, 
1997.  He stated that he spent several months with the 
amphibious forces that landed the 3rd Marine Division in 
Vietnam, in March 1965.  He described his experience as 
churning up and don't he coast at five knots while waiting 
for a "go."  Th veteran did not indicate that he had set 
foot on Vietnamese soil.  

The veteran died in January 1998; his certificate of death 
listed the cause of death as adenocarcinoma of the stomach, 
due to metastases to the liver.  The interval between onset 
and death was two months.

The appellant has submitted several articles to the effect 
that prostate cancer cells can break away from the original 
tumor and spread through the bloodstream and lymphatic system 
to other parts of the body.

In March 1998, Dr. Johnson submitted that he had treated the 
veteran for cancer.  The veteran had experienced two 
malignancies, the first being an early stage I prostate 
cancer for which he underwent radical prostatectomy, in 
September 1995.  At the time of his death, the veteran's 
prostate cancer was in remission.  However, the veteran did 
contract a second malignancy, an advanced, metastatic, stage 
IV adenocarcinoma of the stomach which spread to his liver.  
The veteran's stomach cancer was diagnosed in October 1997.  

In October 2000, Dr. Bersentes  stated that is was difficult 
to ascertain the primary site of the veteran's stomach 
cancer; although given the endoscopic appearance, it was most 
consistent with a gastric primary.  Biopsies revealed that it 
was a poorly differentiated  adenocarcinoma, and it was 
possible this may have spread from another site, although, 
she did not think it was possible to definitely prove this.

In April 2002, the appellant submitted statements from two 
fellow servicemen, L.T. and T.C.  L.T. stated that he was 
unsure about who stepped ashore in Danang in 1964, but it was 
possible that the veteran was one of those people.  He stated 
that it was quite possible that the veteran went ashore to 
supervise the supply of food and drink to the workers.  T.C. 
remembered the veteran from the ship but could not state 
whether the veteran went ashore in Vietnam.  He did recall 
that supply and disbursing officers often went ashore to draw 
money for pay days and other things.  

In January 2003, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) furnished a history of the USS 
Mount McKinley.  According to this information, the ship 
steamed into Danang Harbor in March 1965 with several large 
amphibious ships to participate in a landing in which 1,400 
U.S. Marines swarmed ashore to reinforce the large air base 
south of the city.  On April 16, 1965, it anchored with 
another amphibious task force off Hue to direct the landing 
of heavy support equipment for Marine defenders at the Hue 
air base complex.  USASCURR was unable to verify if the 
veteran actually went ashore in Vietnam.  

II. Laws and Regulations

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death. 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must be "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.          
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2005).  These diseases include chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. 
West, 136 F.3d 1296 (Fed Cir. 1998), the United States Court 
of Appeals for the Federal Circuit held that the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.

III.  Analysis

A.  Accrued Benefits

As an initial matter the Board notes that the RO has 
determined that the veteran did have a claim of service 
connection for prostate cancer pending at the time of his 
death.  The Board must now look to the record to determine if 
the benefit sought by the veteran was warranted based on 
evidence in the file at the time of his death. 

Service records show that the veteran served with United 
States Navy aboard USS Mount McKinley.  USS Mount McKinley 
was in Vietnam waters from September 26, 1964, to September 
29, 1964; November 4, 1964, to November 7, 1964; November 19, 
1964 to December 1, 1964;  December 27,1964, to January 12, 
1965; and from January 28, 1965 to January 31, 1965.  The 
veteran served as a supply officer and then in the Financial 
Management Area.

The medical evidence establishes that the veteran was 
diagnosed with prostate cancer.  However, the Board finds 
that the record does not establish that the veteran was ever 
stationed in, or visited Vietnam proper as required by 
regulation.  His service personnel reports show that he was 
stationed aboard the USS Mount McKinley in the contiguous 
waters of the Republic of Vietnam.  This ship did not require 
that the veteran serve in-country in Vietnam.  His service 
personnel records also do not affirmatively establish that 
his responsibilities included actual duty or visitation in 
Vietnam.  Moreover, the veteran himself, in his September 
1997 letter, solely described his experience as traveling up 
and down the coast; he did not indicate that he had any 
visitation in Vietnam.

The appellant has alleged her husband went ashore in Vietnam.  
However, this statement has remained uncorroborated.  The 
Board acknowledges the lay statements from the veteran's 
fellow servicemen attesting that he could have gone ashore in 
Vietnam; however, neither statement was able to attest to 
such a fact.  Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(iii) are not applicable to this case; 
and exposure to herbicides in service may not be presumed.  
See VAOPGCPREC 27-97, supra.  Therefore, the Board finds that 
presumptive service connection for prostate cancer due to 
exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R §§ 3.303, 
3.307, 3.309(e).  

The Board also notes that prostate cancer was not manifested 
during service or for a number of years thereafter, and the 
appellant does not contend otherwise.  Again, her underlying 
contention is that the prostate cancer was due to exposure to 
herbicide agents in Vietnam.

The veteran's service medical records do not document any 
treatment for prostate cancer, and the medical evidence shows 
that he was first diagnosed with the disease, in September 
1995, twenty years after his discharge from service.  
Moreover, there is no competent evidence linking the 
veteran's currently diagnosed prostate cancer with his 
military service.  Therefore, service connection for prostate 
cancer may also not be granted on either a direct or a one-
year presumptive basis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
prostate cancer under either a direct theory of service 
connection or under any applicable presumption.  Hence, the 
doctrine of reasonable doubt is not applicable.  See Gilbert, 
supra.  Accordingly, the claim must be denied.  

B. Cause of Death

The veteran died in January 1998.  The certificate of death, 
lists the cause of death as adenocarcinoma of the stomach, 
due to metastases to the liver.  As an initial matter, the 
Board notes that service connection was not in effect for 
stomach or liver cancer, nor does the appellant allege that 
the adenocarcinoma of the stomach and metastases to the liver 
are directly related to the veteran's period of active 
service.  

Rather, the appellant alleges that the veteran's prostate 
cancer cells broke away from the original tumor and spread 
through the veteran's bloodstream and lymphatic system to his 
stomach.  Thereby, resulting in adenocarcinoma of the stomach 
and metastases to the liver, and eventually the veteran's 
death.  

In support of her claim, the appellant has submitted 
statements from Dr. Johnson and Dr. Bersentes; however, 
neither was able to positively proffer a nexus between the 
veteran's stomach cancer and his prostate cancer.  Moreover, 
the Board has already held that service connection for 
prostate cancer was not warranted.   Accordingly, the appeal 
must be denied.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A §§ 1110, 1131, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


